
	

113 HR 4409 IH: To award posthumously a Congressional Gold Medal, collectively, to James Chaney, Andrew Goodman, and Michael Schwerner to commemorate the lives they lost 50 years ago in an effort to bring justice and equality to Americans in Mississippi during Freedom Summer.
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4409
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Thompson of Mississippi (for himself, Mr. Harper, Mr. Lewis, and Mr. Nunnelee) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal, collectively, to James Chaney, Andrew Goodman,
			 and Michael Schwerner to commemorate the lives they lost 50 years ago in
			 an effort to bring justice and equality to Americans in Mississippi during
			 Freedom Summer.
	
	
		1.FindingsCongress finds the following:
			(1)June 21, 2014, will mark 50 years since the lives of James Chaney, Andrew Goodman, and Michael
			 Schwerner were brutally taken on the basis of racism and hatred.
			(2)Chaney, Goodman, and Schwerner were assisting Congress of Racial Equality in Mississippi during the
			 Freedom Summer of 1964, wherein they risked their lives leading voting
			 registration efforts for people who were denied the right to vote.
			(3)Chaney, Goodman, and Schwerner were imprisoned in Neshoba County, Mississippi, without due process
			 and released into the dead of the night into the hands of Klansmen.
			(4)The disappearance of these devoted civil rights activists captured national attention and led to an
			 investigation by the Federal Bureau of Investigations.
			(5)Following a 44-day search by Federal agents, the grim remains of James Chaney, Andrew Goodman, and
			 Michael Schwerner were discovered in an earthen dam.
			(6)This tragedy galvanized momentum for the Civil Rights Movement and helped to secure the passage of
			 the Civil Rights Act of 1964 and later the Voting Rights Act of 1965 and
			 led to the first permanent Federal Bureau of Investigation field office in
			 the State of Mississippi.
			(7)Justice was delayed 41 years, to the day, for these three brave men and their families until a
			 Neshoba County grand jury found 1 of the 18 men originally charged in the
			 case guilty on three counts of murder.
			(8)These three valiant activists are representative of countless individuals who lost their lives on a
			 quest for justice and equality, including Henry Hezekiah Dee and Charles
			 Eddie More whose bodies were also found during the massive search for
			 Chaney, Goodman, and Schwerner.
			(9)Chaney, Goodman, and Schwerner’s legacy of advocacy and unyielding resolve for justice in the face
			 of peril is one that continues to be embodied in young adults across this
			 great country.
			(10)It is befitting that Congress bestow the highest civilian honor, the Congressional Gold Medal, in
			 2014 to James Chaney, Andrew Goodman, and Michael Schwerner, posthumously
			 in recognition of the 50th commemoration of their kidnapping and
			 subsequent
			 murders.
			2.Congressional Gold Medal
			(a)Award authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of Congress, of a
			 gold medal of appropriate design, collectively, to James Chaney, Andrew
			 Goodman, and Michael Schwerner to commemorate the lives they lost 50 years
			 ago in an effort to bring justice and equality to Americans in Mississippi
			 during Freedom Summer.
			(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by
			 the Secretary.
			(c)Award of medalFollowing the award of the gold medal described in subsection (a), the medal shall be given to
			 Tougaloo College in Tougaloo, Mississippi, where it shall be available for
			 display or temporary loan to be displayed elsewhere, as appropriate.
			3.Duplicate medals
			(a)In generalThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 2, at
			 a price sufficient to cover the costs of the medal, including labor,
			 materials, dies, use of machinery, and overhead expenses.
			(b)National MedalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
			(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			4.Authorization to use amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount
			 not to exceed $30,000 to pay for the cost of the medal authorized under
			 section 2.
		
